DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments filed 3/30/21 and arguments and affidavit filed 10/4/21 are acknowledged.
	Previously, Group 1 was elected.
Claims 3-4 are to a non-elected group.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/19.
Claims 1-2 are being examined.

Priority


Claim Rejections - 35 USC § 101 - Maintained
The 101 rejection set forth below is maintained from the previous office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) a dimeric complex where based on the evidence cited below each component is a product of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
Instant claim 1 recites a selectively deglycosylated vitamin D-binding protein. Pirie-shepherd (WO 01/85194 as cited with IDS 10/19/18) teach that selective deglycosylation of vitamin D binding protein occurs naturally as part of the immune response (section 0009 on page 3). The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In addition to the evidence cited above that the deglycosylated form is naturally occurring, applicants’ claims are not saved by the fact that the protein of the instant claims correspond to a fragment of a natural protein (the protein with severed bonds). 
Instant claim 1 recites calciol. Hartmann B (‘Vitamin D receptor activation modulates the allergic immune response’ thesis University Berlin 2011 total of 106 pages with last page numbered 102) teach that vitamin D3 (calciol) is produced in the body (figure 1 on page 12). In relation to prong one of step 2a of the guidance the answer is yes because the components correspond to natural products (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
In relation to step 2b, claim 1 refers to a dimeric complex and claim 2 recites ‘as a drug’. However, such recitations do not require any structural modification of the components. Ruggiero et al. (WO 2014/202956 as cited with IDS 10/19/18) teach that interactions of deglycosylated vitamin D binding protein and binding to vitamin D analogues are due to hydrophobic interactions (page 15 lines 3-5).
The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), 
MPEP 2106.04(c) recites: “When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature)”. With respect to the data in Tables 1-2 of the instant specification there is no data related to the effects of calciol alone.
With respect to the data related to macrophage activity and the expected effect of calciol, Munoz et al. (‘Do low vitamin D levels cause problems of waste removal in patients with SLE?’ Rheumatology v51 2012 pages 585-587) teach that vitamin D3 stimulated phagocytosis and killing of bacteria by macrophages (page 585 first paragraph of second column). As shown in Hartmann, vitamin D3 is known as calciol (figure 1 on page 12). Thus the data as shown in Table 1 of the instant specification shows expected benefits of vitamin D3. Further, the instant specification appears to attribute differences in activity to levels of purity (section 0042 on page 8).
With respect to the data related to superoxide activity and the expected effect of calciol, Javanbakht et al. (‘The effects of vitamin E and D supplementation on erythrocyte superoxide rd complete paragraph of column 2) and that supplementation with vitamin D3 increased superoxide dismutase activities (abstract on page 57). Javanbakht teach that superoxide dismutase is an antioxidant that catalyses the dismutation of superoxide anion (page 58 lines 8-11). Thus the data as shown in Table 2 of the instant specification shows expected benefits of vitamin D3. Further, the instant specification recites that the activity of the complex is comparable to that of pure GcMAF (section 0049 on page 10). Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 3/30/21 and arguments and affidavit filed 10/4/21 have been fully considered but they are not persuasive. 
Although applicants argue about tests involving salt, there appears to be no data or further detailed explanation provided as to the nature of the salt test. It is unclear what salt concentration was tested and it is unclear if such amount is representative of what occurs naturally.
Although applicants argue about testing that can detect a calciol complex but not a calcidiol or calcitriol complex and refer to page 3 of the specification, Hartmann B (‘Vitamin D receptor activation modulates the allergic immune response’ thesis University Berlin 2011 total of 106 pages with last page numbered 102; ‘Hartmann’; cited previously) shows that calcitriol and calcidiol are of a different chemical structure than calciol (figure 1 on page 12). Thus a test that uses an agent specific to calciol would not necessarily detect calcidiol or calcitriol.

Although applicants argue that they are not trying to monopolize a segment of a naturally occurring polynucleotide, while the instant claims do not expressly recite polynucleotide the 101 analysis and guidance as set forth in MPEP 2106 was followed. Further, MPEP 2106.04(c) cited above addresses nature based compositions. In the instant case, applicants own specification (section 0036) recites that the 2 components were merely added together. One would not recognize the mere addition of components as necessarily resulting in a composition that is structurally different (for example by a modified functional group) from what exists in nature.
	Although applicants argue that a declaration has been submitted, the declaration is not legible. For example a portion of the figure is as follows:

    PNG
    media_image1.png
    213
    104
    media_image1.png
    Greyscale



Although applicants argue that a sandwich ELISA test as described in an attached Wikipedia article was performed, there is no attached article. Wikipedia entries can be updated or modified so it is unclear what information is being referenced.
Although applicants argue that tests were performed in which it was ‘found out that there is a significant blank value’ due to cross binding, such statement would lead one to believe that the test was not sensitive and not adequate to detect low levels of certain components.
Although applicants argue that all albumin was removed, it is unclear how this was carried out and it is unclear if other proteins (such as GcMAF) were also removed during the process.
Although applicants argue about other test conditions of ‘blood plasma’ it is unclear if this is the blood plasma after the additional purification step (to purportedly remove at least albumin) or an unpurified blood plasma sample.
	Although applicants argue that adding 40 ng/ml is close to being significant, such statement seems to imply that the test is not sensitive to 40 ng/ml or less.
	Although applicants argue that ‘Vitamin D antibody’ was used, it is unclear what vitamin D version is implied (vitamin D1, vitamin D2, vitamin D3, etc.).
	Although applicants argue that ‘this indicates that there is a chemical bonding between GcMAF and calciol’, the basis for this is unclear. The way the assay is described merely states that ‘unbound antigen’ is removed. There is no indication that bound calciol (bound by hydrophobic interactions as suggested by Ruggiero as discussed above) would be removed. Thus 
	In summary, the affidavit filed 10/4/21 is not adequate to overcome any of the rejections of record. The affidavit is not legible. The data itself is unclear and it is unclear what steps were performed to achieve the data. Further, applicants’ own explanation of the data appears to reveal that the assay is not sensitive due to high levels of non-specific binding and requires more than 40 ng/ml to achieve a detectable signal. Based on the current record there is no reasonable basis to conclude that the assay distinguishes between GcMAF covalently bound to calciol verses GcMAF bound to calciol by hydrophobic interactions.	

Claim Rejections - 35 USC § 103 - Maintained
The 103 rejection set forth below is maintained from the previous office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero et al. (WO 2014/202956 as cited with IDS 10/19/18; ‘Ruggiero’) in view of Hartmann B (‘Vitamin D receptor activation modulates the allergic immune response’ thesis University Berlin 2011 total of 106 pages with last page numbered 102; ‘Hartmann’).
Ruggiero teach potent, stable vitamin D-based complexes for various uses where the complex is a dimeric complex with deglycosylated vitamin D-binding protein (abstract). Ruggiero teach that vitamin D-based complexes can be used as supplements (page 1 last paragraph and pages 2-3 connecting paragraph). Ruggiero teach that vitamin D binding protein is deglycosylated and vitamin D3 or an analogue are bound through hydrophobic interactions (page 15 last 2 paragraphs). Ruggiero teach a specific example in which the 1alpha,25-dihydroxyvitamin D3 form is used to form a dimeric complex with deglycosylated vitamin D binding protein (pages 17-18).
Ruggiero teach a specific example in which 1alpha,25-dihydroxyvitamin D3 form is used while claim 1 requires the calciol form.
Hartmann teach that cholecalciferol is translated into circulation by binding to vitamin D binding protein and that it can be obtained from supplements (page 11 last paragraph). Hartmann shows the process and forms of vitamin D and recognizes that vitamin D3 is also called calciol or cholecalciferol (figure 1 on page 12). Hartmann teach that vitamin D3 is transported to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ruggiero because Ruggiero teach stable vitamin D-based complexes for various uses where the complex is a dimeric complex with deglycosylated vitamin D-binding protein (abstract). Since Hartmann teach advantages of using the calciol form (i.e. it is the form translated into circulation by vitamin D binding protein) and the form obtained from supplements one would have been motivated to use such form. One would have had a reasonable expectation of success since Ruggiero teach the preparation steps are known (page 15 last 2 paragraphs).
In relation to claim 1, Ruggiero teach potent, stable vitamin D-based complexes for various uses where the complex is a dimeric complex with deglycosylated vitamin D-binding protein (abstract). Hartmann specifically teach the cholecalciferol form (page 11 last paragraph) which is also known as calciol (figure 1 on page 12).
In relation to claim 2, Ruggiero teach that vitamin D-based complexes can be used as supplements (page 1 last paragraph and pages 2-3 connecting paragraph) and Hartmann also recognizes the use as supplements (page 11 last paragraph).

Response to Arguments - 103
Applicant's arguments filed 3/30/21 and 10/4/21 have been fully considered but they are not persuasive. 


There are no drawings provided with the instant application. Table 1 of the specification relates to macrophage activity. The assays use GcMAF where MAF stands for macrophage-activating factor (instant specification section 0003 on page 1). Table 1 appears to show that GcMAF has macrophage activity alone or along with calciol or calcitriol. Further as cited in the previous office action: “With respect to the data related to macrophage activity and the expected effect of calciol, Munoz et al. (‘Do low vitamin D levels cause problems of waste removal in patients with SLE?’ Rheumatology v51 2012 pages 585-587) teach that vitamin D3 stimulated phagocytosis and killing of bacteria by macrophages (page 585 first paragraph of second column). As shown in Hartmann, vitamin D3 is known as calciol (figure 1 on page 12). Thus the data as shown in Table 1 of the instant specification shows expected benefits of vitamin D3. Further, the instant specification appears to attribute differences in activity to levels of purity (section 0042 on page 8).”. There are inadequate facts to conclude that Table 1 shows unexpected results that are of both statistical and practical significance.
rd complete paragraph of column 2) and that supplementation with vitamin D3 increased superoxide dismutase activities (abstract on page 57). Javanbakht teach that superoxide dismutase is an antioxidant that catalyses the dismutation of superoxide anion (page 58 lines 8-11). Thus the data as shown in Table 2 of the instant specification shows expected benefits of vitamin D3. Further, the instant specification recites that the activity of the complex is comparable to that of pure GcMAF (section 0049 on page 10).” There are inadequate facts to conclude that Table 2 shows unexpected results that are of both statistical and practical significance.
The affidavit as filed 10/4/21 is not legible and appears to relate to attempts to determine whether or not the complex is covalent. Instant claim 1 recites ‘complex’ and does not limit that complex to any particular type of interaction (covalent, non-covalent, hydrophobic, etc.).
Although applicants argue that Ruggiero does not teach specific macrophage stimulating activity, the instant claims are product claims and are not drawn to methods for specific purposes. 
Although applicants refer to In re Stemniski, MPEP 2144.09 VI refers to situations in which the prior art does not teach any specific or significant utility. In the instant case, Ruggiero expressly teach uses for the complexes (see abstract).
Although applicants argue that Ruggiero alone does not teach calciol, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is a multiple reference 103 rejection and as such any single reference does not necessarily anticipate the claims. Hartmann teach that cholecalciferol is translated into circulation by binding to vitamin D binding protein and that it can be obtained from supplements (page 11 last paragraph). Hartmann shows the process and forms of vitamin D and recognizes that vitamin D3 is also called calciol or cholecalciferol (figure 1 on page 12). Hartmann teach that vitamin D3 is transported to the liver via vitamin D binding protein where it is converted to a different form (figure 1 caption on page 12).
Although applicants argue about methods of treatment claims, the instant claims are product claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658